Citation Nr: 0124872	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease 
secondary to service-connected peptic ulcer disease.

2.  Entitlement to service connection for a thyroid 
disability secondary to service-connected peptic ulcer 
disease.

3.  Entitlement to an increased rating for peptic ulcer 
disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active service from October 1986 to April 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in September 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and the implementing regulations it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that the Board 
feels should be rendered to comply with the VCAA.  However, 
it is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

In conjunction with the veteran's claim he indicated that he 
was receiving on going treatment at the VA medical centers 
(VAMC) in Birmingham and Montgomery, Alabama.  Thee records 
from the Montgomery VAMC are not on file and it is unclear 
whether the complete records from the Birmingham facility 
have been obtained.  In December 2000 the Social Security 
Administration (SSA) awarded the veteran disability benefits.  
The evidence on which this decision was based in not of 
record.  The Board is also of the opinion that a current VA 
examination is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for thyroid, cardiovascular, 
and peptic ulcer diseases which are not 
on file covering the period from April 
1988 to the present.

3.  The RO should obtain copies of all 
treatment records from the VA facilities 
in Montgomery and Birmingham, Alabama.

4.  The RO should take the appropriate 
action in order to obtain copies of the 
evidence on which the award of SSA 
disability benefits was based.  

5.  The RO should arrange for a VA 
examination by a gastrointestinal 
specialist in order to determine the 
severity of the service-connected peptic 
ulcer disease.  The claims folder and a 
copy of this remand must be made available 
to the examiner to review in conjunction 
with the examination.  In addition to 
blood studies, any other tests deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed history concerning the frequency 
and severity of the veteran's symptoms, 
including any weight loss or anemia.  

6.  The RO should arrange for a VA 
examination by an appropriate specialist 
in order to determine the nature, 
severity, and etiology of any thyroid 
disorder.  The claims folder and a copy 
of this remand must be made available to 
the examiner to review in conjunction 
with the examination.  All tests deemed 
necessary should be performed.  The 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that any thyroid disorder, if 
diagnosed, was caused or is aggravated by 
the service connected peptic ulcer 
disease.  Allen v. Brown, 7 Vet. App. 439 
(1995) service-connected peptic ulcer 
disease.  A complete rational for any 
opinion expressed should be include in 
the report.

7.  The RO should arrange for a VA 
examination by a cardiovascular specialist 
in order to determine the nature, 
severity, and etiology of any 
cardiovascular disorder.  The claims 
folder and a copy of this remand must be 
made available to the examiner to review 
in conjunction with the examination.  All 
tests deemed necessary should be 
performed.  The examiner is requested to 
render an opinion as to whether it is as 
likely as not that any cardiovascular 
disorder, if diagnosed, was caused or is 
aggravated by the service connected peptic 
ulcer disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A complete rational for 
any opinion expressed should be include in 
the report.

8.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




